Howell, J.
This suit is brought to recover the amount of a note subscribed in 1861, by “ Vve, G-, Bouillet per B. Martel,” from tile *682defendant, Ilermina Bouillet, wife of said B. Martel, and sole, unconditional lieir of said Vve. G. Bouillet, wlio died in 1802.
The answer is a general denial.
Our attention is first directed to a hill of exceptions taken by the defendant to the admission of her husband’s answers to interrogatories, as evidence against her, to prove his authority as agent of the deceased, to sign the note sued on. The objection of the defendant, that her husband could not be a witness for or against her, was well taken and should have been sustained. C. C. 2260; Simmons v. Sheriff, 21 A. 421.
Without this evidence there is no express and special authority shown in B. Martel to make and sign notes for the deceased, as required by article 2906. The plaintiff has consequently failed to make out his case.
It is therefore ordered that the judgment appealed from be reversed and that there be judgment of nonsuit in favor of defendant with costs in both courts.